In an action, inter alia, to recover damages for breach of contract, the individual defendants appeal from so much of an order of the Supreme Court, Rockland County, entered August 8, 1979, as denied the branch of their motion which was for summary judgment dismissing the first cause of action against them. Order modified, on the law, by adding thereto, immediately after the provision denying the motion, the following: “except that defendant Ben Harrison is granted summary judgment as to the first cause of action.” As" so modified, order affirmed insofar as appealed from, without costs or disbursements. Although the contract for the sale of the real property, as originally prepared, listed “Ben Harrison and Lorraine Harrison, his wife”, as the purchasers, the name “Ben Harrison” and the words “his wife” were stricken, and Lorraine Harrison was the only one who signed it as the purchaser. There is therefore no issue of fact as to defendant Ben Harrison’s nonliability on the first cause of action, the gravamen of which is breach of contract. Hopkins, J.P., Titone, Rabin and Weinstein, JJ., concur.